

EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made as of the 28th day of June,
2007, by and between, Customer Acquisition Network, Inc., a company organized
under the laws of the State of Delaware (the “Company”), and Michael Mathews
(the “Executive”). 
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, intending to be legally bound, hereby
agree as follows:
 
1. Employment and Duties. The Company hereby agrees to employ Executive as the
Chief Executive Officer of the Company (the “CEO”), and Executive hereby accepts
such employment, on the terms and conditions hereinafter set forth. During the
Employment Period (as defined below), Executive shall serve as CEO and shall
report to the Board of Directors of the Company (the “Board”). Executive shall
have those powers and duties customarily associated with the position of CEO of
entities comparable to the Company and such other powers and duties as may be
prescribed by the Board. Executive shall devote all of his working time,
attention and energies to the performance of his duties for the Company. During
the Employment Period, the Executive shall serve as a member of the Board for no
additional compensation. It is understood and agreed that Executive can cause
the Company to open an office in New York within one year of commencement of the
Employment Period (as defined below) and that Executive shall work in the
Company’s New York office following its opening.
 
2. Term. Executive’s employment by the Company shall commence no later than two
weeks after the Initial Funding (as defined below) and after both parties
execute this Agreement (the “Commencement Date”) and shall continue unless and
until such employment is terminated in accordance with Section 6 below (the
“Employment Period”).
 
3. Initial Capitalization and Funding. Executive and the Company agree that the
Company will receive initial funding in the amount of $250,000 (the “Initial
Funding”) prior to commencement of the Employment Period and initial
capitalization in the amount of $2,000,000 within thirty (30) business days
following the Commencement Date (the “Initial Capitalization”). The Initial
Funding for purposes of this paragraph is a payment of $250,000 deposited in the
Company’s bank account to be used to fund Section 4(f)(i) and (iii) below and to
partially fund the salary of Executive and that of Devon Cohen and Bruce
Kreindel. The Initial Capitalization will be secured by an investment guaranty
executed by each of Michael Brauser and Barry Honig in favor of the Company (the
“Guaranty”). In the event that the Initial Capitalization is not fully funded
within the requisite thirty (30) business day period, Executive shall have the
right to terminate this Agreement, after which this Agreement shall be null and
void, including Section 8, except that the payments made in Section 4(f) will
not be refundable to the Company; provided, however, that should Executive elect
to terminate this Agreement as a result of the Initial Capitalization not being
fully funded within the requisite thirty (30) business day period, the Guaranty
shall immediately become null and void and be of no further force or effect.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Compensation, Benefits and Equity Awards.
 
(a) Base Salary. During the first year of the Employment Period, Executive shall
receive a base salary of $325,000; during year two of the Employment Period,
Executive shall receive a base salary of $340,000; and during year three of the
Employment Period, Executive shall receive a base salary of $355,000. Should
Executive remain employed by the Company after three years, his base salary will
be subject to good faith negotiations with the Board. Executive’s base salary
shall be paid in accordance with the Company’s regular payroll practices,
including all usual and customary federal, state, and local tax withholdings.
 
(b) Bonus. In addition to a base salary, Executive shall be eligible to receive
an annual bonus (pro-rated for partial calendar years during the Employment
Period) upon the achievement of pre-established performance goals tied to
Company revenues and earnings, as to be determined by the Board after
consultation with Executive (the “Bonus”). Depending upon achievement of the
performance goals, Executive’s Bonus for each calendar year during the
Employment Period shall be 50% of Executive’s base salary earned during such
year. The Bonus is to be paid 50% in cash and 50% in Company stock; provided,
however, that in the event the Company is not public at the time the Bonus is
paid, the Bonus will be paid fully in cash. Any such Bonus earned during a
calendar year shall be paid at such time as the Company customarily pays annual
bonuses.
 
(c) Expenses. The Company shall reimburse Executive for all reasonable business
expenses upon the presentation of itemized statements of such expenses in
accordance with Company policies and procedures as may be in effect from time to
time.
 
(d) Vacation. During the Employment Period, Executive shall be entitled to at
least three (3) weeks of paid vacation per calendar year to be used and accrued
in accordance with the Company’s policies as may be in effect from time to time.
In addition to vacation, Executive shall be entitled to the number of sick days,
personal days and national holidays per year as to which other Executives of the
Company may be entitled.
 
(e) Other Benefit Plans. During the Employment Period, Executive shall be
entitled to participate in such employee benefit plans and insurance programs
offered by the Company, or which may be in effect from time to time, in
accordance with any eligibility requirements for participation therein. Such
benefits will include medical, dental and vision coverage similar to premium
plans offered by United HealthCare or Blue Cross Blue Shield. The Company agrees
to pay 75% of Executive’s premium payments for such coverage.
 
(f) Additional Payments.
 
The Company will make the following payments to or on behalf of Executive:
 
(i) $100,000 payable to World Avenue LLC within 10 days of execution of this
Agreement;
 
(ii) $50,000 minimum bonus payment to Executive for 2007, payable no later than
December 31, 2007, which payment shall be subject to the Forfeiture Provision
(as defined in Section 5 below); and
 
 
2

--------------------------------------------------------------------------------

 
 
(iii) a relocation payment of $50,000 within 10 days of execution of this
Agreement, which payment shall be subject to the Forfeiture Provision (as
defined in Section 5 below).
 
(g) Equity Awards.
 
(i) Stock Options. Immediately following consummation of the Company’s
contemplated reverse merger transaction with a to-be-identified public company
(such transaction referred to herein as the “Reverse Merger”; and the entity
which results from the Reverse Merger referred to herein as the “Merged
Entity”), the Merged Entity shall grant Executive options to purchase an
aggregate of at least 3.2% of the Merged Entity’s outstanding common stock
(“Options”), pursuant to an Equity Incentive Plan adopted by the Merged Entity
(the “Incentive Plan”). Such grant shall be evidenced by an Option Agreement, as
contemplated by the Incentive Plan. The per share exercise price of the Options
shall be $1.00, which represents the contemplated fair market value per share of
the Merged Entity’s common stock on the date of the contemplated Reverse Merger.
The term of the Option shall be three years from the Commencement Date.
One-twelfth (1/12) of the Options shall become exercisable each quarter that
Executive remains employed by the Merged Entity. Upon a change of control,
defined as a change of a controlling interest in the Merged Entity (over 50% of
the voting shares) all unvested Options will immediately vest.
 
(ii) Founders’ Stock. Immediately following execution of this Agreement and
Executive’s execution of a lock-up agreement, substantially in the form of
Exhibit A, the Company shall grant Executive 1,400,000 shares of common stock
(the “Founders’ Stock”). The Founders’ Stock shall be fully (100%) vested upon
grant.
 
(iii) Future Grants. Executive shall be eligible for grants of Options,
restricted stock and other permissible awards under the Incentive Plan, as the
Board or Compensation Committee of the Merged Entity shall, in its absolute and
sole discretion, determine.
 
5. Forfeiture Provision. In the event the Company fails to enter into good faith
merger and/or acquisition negotiations with any entity or entities which have,
at a minimum, $10 million in gross revenues and/or $2 million in net income, in
the aggregate (which the Company will not be paying more than seven and one-half
(7.5) times EBITDA in any potential acquisition), by December 31, 2007, then
Executive will forfeit the payments received pursuant to Section 3(f)(ii) and
Section 3(f)(iii) above and will be obligated to pay back to the Company any
amounts received pursuant to Section 4(f)(ii) and Section 4(f)(iii) above no
later than January 31, 2008.
 
6. Termination. Executive’s employment by the Company shall terminate under the
following circumstances:
 
(a) Death. If Executive dies, Executive’s employment shall be terminated
effective as of the end of the calendar month during which Executive died.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Disability. In the event Executive, by reason of physical or mental
incapacity, shall be substantially unable to perform his duties hereunder for a
period of three (3) consecutive months, or for a cumulative period of six (6)
months within any twelve (12) month period (such incapacity deemed to be
“Disability”), the Company shall have an option, at any time thereafter, to
terminate Executive’s employment hereunder as a result of such Disability. Such
termination will be effective ten (10) days after the Board gives written notice
of such termination to Executive, unless Executive shall have returned to the
full performance of his duties prior to the effective date of the notice. Upon
such termination, Executive shall be entitled to any benefits as to which he and
his dependents are entitled by law, and except as otherwise expressly provided
herein, all obligations of the Company hereunder shall cease upon the
effectiveness of such termination other than payment of salary earned through
the date of Disability, provided that such termination shall not affect or
impair any rights Executive may have under any policy of long term disability
insurance or benefits then maintained on his behalf by the Company. Executive’s
base salary shall continue to be paid during any period of incapacity prior to
and including the date on which Executive’s employment is terminated for
Disability
 
(c) Cause. The Company shall have the right to terminate Executive's employment
for “Cause.” For purposes of this Agreement, “Cause” shall mean:
 
(i) the willful or continued failure by Executive to substantially perform his
duties, including, but not limited to, acts of fraud, willful misconduct, gross
negligence or other act of dishonesty;
 
(ii) a material violation or material breach of this Agreement which is not
cured within 10 days written notice to Executive;
 
(iii) misappropriation of funds, properties or assets of the Company by
Executive or any action which has a materially adverse effect on the Company or
its business;
 
(iv) the conviction of, or plea of guilty or no contest to, a felony or any
other crime involving moral turpitude, fraud, theft, embezzlement or dishonesty;
or
 
(v) abuse of drugs or alcohol which impairs Executive’s ability to perform his
duties as CEO.
 
(d) Good Reason. Executive may terminate his employment for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean: (i) a material diminution
of Executive’s authority or duties with the Company (other than as a result of
Executive’s incapacity or disability); (ii) a reduction in Executive’s base
salary; (iii) if Executive must relocate his principal office more than one
hundred (100) miles from any office that the Company is then maintaining for
Executive as Executive’s principal office or (iv) if the Company fails to raise
at least $2,000,000 in a private placement within thirty (30) business days
following the Commencement Date (the “Guaranty Date”) and each of Barry Honig
and Michael Brauser fails to honor his obligation under the Guaranty within
three business days following the Guaranty Date (a “Guaranty Default”). Prior to
Executive terminating his employment with the Company for “Good Reason,”
Executive must provide written notice to the Company that such “Good Reason”
exists and setting forth, in detail, the grounds Executive believes constitutes
such “Good Reason” (a “Good Reason Notice”). If the Company does not cure the
grounds upon which Executive believes “Good Reason” exists within thirty (30)
days after being provided with notice by Executive, then Executive’s employment
shall be deemed terminated; provided, however that in the event of a Guaranty
Default, Executive’s employment shall be deemed terminated immediately upon
Executive’s delivery of a Good Reason Notice to the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without cause at any time by providing Executive with
written notice of such termination, which termination shall take effect 10 days
after the date such notice is provided.
 
(f) Voluntary Resignation. Executive shall have the right to terminate his
employment hereunder by providing the Company with a written notice of
resignation. Such notice must be provided 60 days prior to the date upon which
Executive wishes such resignation to be effective. Upon receipt of such
resignation, the Company shall have the option to accelerate the resignation to
a date prior to the expiration of the 60 day period.
 
7. Payments Due Upon Termination. In the event Executive’s employment is
terminated pursuant to Section 6(d) or (e) above, then (a) any unvested Options
held by Executive shall immediately vest, (b) the Company shall continue pay to
Executive his base salary as in effect on the date of termination for a period
of eighteen (18) months and (c) the Company shall reimburse Executive for the
costs of obtaining comparable medical benefits for eighteen (18) months, unless
Executive obtains other employment which provides for comparable medical
benefits as Executive received while employed by the Company. Moreover, in the
event Executive terminates this Agreement pursuant to Section 3 above, (a) the
Company shall continue pay to Executive his base salary as in effect on the date
of termination for a period of twelve (12) months and (b) the Company shall
reimburse Executive for the costs of obtaining comparable medical benefits for
twelve (12) months, unless the Executive obtains other employment which provides
for comparable medical benefits as Executive received while employed by the
Company. In the event Executive’s employment is terminated for any other reason,
then Executive shall be entitled to receive his base salary though the effective
date of termination and the Company shall reimburse Executive for any reasonable
expenses previously incurred for which Executive had not been reimbursed prior
to the termination of employment. Executive acknowledges and agrees that prior
to receiving any payments under this Section, and as a material condition
thereof, Executive shall, if requested by the Company, sign and agree to be
bound by a general release of claims against the Company related to Executive’s
employment (and termination of employment) with the Company in such form as the
Company may deem appropriate. Upon Executive’s termination of employment for any
reason, upon the request of the Board, he shall resign any memberships or
positions that he then holds with the Company.
 
8. Restrictive Covenants.
 
(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company at substantial expense and the Confidential
Information constitutes valuable proprietary assets; (iii) the Company will
suffer substantial damage and irreparable harm which will be difficult to
compute if, during the Employment Period and thereafter, Executive should enter
a Competitive Business (as defined below) in violation of the provisions of this
Agreement; (iv) the nature of the Company’s business is such that it could be
conducted any where in the world and that it is not limited to a geographic
scope or region; (v) the Company will suffer substantial damage which will be
difficult to compute if, during the term of employment or thereafter, Executive
should solicit or interfere with the Company’s employees, clients or customers
or should divulge Confidential Information relating to the business of the
Company and its affiliates; (vi) the provisions of this Agreement are reasonable
and necessary for the protection of the business of the Company; (vi) the
Company would not have hired or continued to employ Executive unless he agreed
to be bound by the terms hereof; and (vii) the provisions of this Agreement will
not preclude Executive from other gainful employment. “Competitive Business,” as
used in this Agreement, shall mean any business which directly competes with any
aspect of the Company’s business. “Confidential Information,” as used in this
Agreement, shall mean any and all confidential and/or proprietary knowledge,
data, or information of the Company, including, without limitation, any: (A)
trade secrets, drawings, inventions, methodologies, ideas, processes, formulas,
source and object codes, data, programs, software source documents, works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques, and all other work product of the Company, whether or not patentable
or registrable under trademark, copyright, patent or similar laws; (B)
information regarding plans for research, development, new service offerings
and/or products, marketing, advertising and selling, distribution, business
plans, business forecasts, budgets and unpublished financial statements,
licenses, prices and costs, suppliers, customer lists, customers or distribution
arrangements; (C) any information regarding the skills and compensation of
employees, suppliers, agents, and/or independent contractors of the Company; (D)
concepts and ideas relating to the development and distribution of content in
any medium or to the current, future and proposed products or services of the
Company; or (E) any other information, data or the like that is labeled
confidential or orally disclosed to Executive as confidential.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Confidentiality. In consideration of the benefits provided for in this
Agreement, Executive agrees not to, at any time, either during the Employment
Period or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
Executive’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Executive’s breach of any of obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and, in such event, Executive shall cooperate with the
Company in attempting to keep such information confidential. Upon the request of
the Company, Executive agrees to promptly deliver to the Company the originals
and all copies, in whatever medium, all such Confidential Information.
 
(c) Non-Compete. In consideration of the benefits provided for in this
Agreement, Executive covenants and agrees that during the Employment Period and
for a period eighteen (18) months following the termination of his employment
for whatever reason, except for termination pursuant to Section 6(d) or (e)
above, or from the date of entry by a court of competent jurisdiction of a final
judgment enforcing this covenant, whichever is last to occur (the “Restricted
Period”), he will not, for himself, or in conjunction with any other person,
firm, partnership, corporation or other form of business organization or
arrangement (whether as a shareholder, partner, member, principal, agent,
lender, director, officer, manager, trustee, representative, employee or
consultant), directly or indirectly, be employed by, provide services to, in any
way be affiliated, associated or have any interest in, or give advice or
consultation to any Competitive Business.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Executive covenants and agrees that during the Restricted
Period, Executive shall not, without the prior written permission of the
Company, directly or indirectly solicit, employ or retain, or cause any other
person or entity to solicit, employ or retain, any person who is employed by or
who is providing services to the Company at the time of Executive’s termination
of employment or who was providing such services to the Company within the
twelve (12) month period prior to Executive’s termination of employment.
 
(e) Non-Solicitation of Clients and Customers. In consideration of the benefits
provided for in this Agreement, Executive covenants and agrees that during the
Restricted Period, he will not, for himself, or in conjunction with any other
person, firm, partnership, corporation or other form of business organization or
arrangement (whether as a shareholder, partner, member, lender, principal,
agent, director, officer, manager, trustee, representative, employee or
consultant), directly or indirectly: (i) solicit or accept any business that is
directly related to the business of the Company, from any person or entity who,
at the time of, or at any time during the twelve (12) months preceding
Executive’s termination, was an existing or prospective customer or client of
the Company; (ii) request or cause any of the Company’s customers to cancel or
terminate any business relationship with the Company; or (iii) request or cause
any employee of the Company to breach or threaten to breach any terms of said
employee’s agreements with the Company or to terminate his or his employment
with the Company.
 
(f) Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to training or marketing
methods and techniques that Executive, either solely or in collaboration with
others, has made or may make, discover, invent, develop, perfect, or reduce to
practice during the term of his employment, whether or not during regular
business hours and created, conceived or prepared on the Company’s premises or
otherwise shall be the sole and complete property of the Company. More
particularly, and without limiting the foregoing, Executive agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefor is ever sought), (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefor is ever sought), (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered),
and (iv) trade secrets, ideas, and concepts ((i) - (iv) collectively,
“Intellectual Property Products”) created, conceived, or prepared on the
Company’s premises or otherwise, whether or not during normal business hours,
shall perpetually and throughout the world be the exclusive property of the
Company, as shall all tangible media (including, but not limited to, papers,
computer media of all types, and models) in which such Intellectual Property
Products shall be recorded or otherwise fixed. Executive further agrees promptly
to disclose in writing and deliver to the Company all Intellectual Property
Products created during his engagement by the Company, whether or not during
normal business hours. Executive agrees that all works of authorship created by
Executive during his engagement by the Company shall be works made for hire of
which the Company is the author and owner of copyright. To the extent that any
competent decision-making authority should ever determine that any work of
authorship created by Executive during his engagement by the Company is not a
work made for hire, Executive hereby assigns all right, title and interest in
the copyright therein, in perpetuity and throughout the world, to the Company.
To the extent that this Agreement does not otherwise serve to grant or otherwise
vest in the Company all rights in any Intellectual Property Product created by
Executive during his engagement by the Company, Executive hereby assigns all
right, title and interest therein, in perpetuity and throughout the world, to
the Company. Executive agrees to execute, immediately upon the Company’s
reasonable request and without charge, any further assignments, applications,
conveyances or other instruments, at any time after execution of this Agreement,
whether or not Executive is engaged by the Company at the time such request is
made, in order to permit the Company, or its assigns, to protect, perfect,
register, record, maintain, or enhance their rights in any Intellectual Property
Product; provided, that, the Company shall bear the cost of any such
assignments, applications or consequences. Upon termination of Executive’s
employment by the Company for any reason whatsoever, and at any earlier time the
Company so requests, Executive will immediately deliver to the custody of the
person designated by the Company all originals and copies of any documents and
other property of the Company in Executive’s possession, under Executive’s
control or to which he may have access.
 
 
7

--------------------------------------------------------------------------------

 
 
(g) Non-Disparagement. Both parties acknowledge and agree not to defame or
publicly criticize the services, business, integrity, veracity or personal or
professional reputation of the other, in either a professional or personal
manner, at any time during or following the Employment Period. With respect to
the Company, this shall include any officers, directors, partners, executives,
employees, representatives or agents of the Company, or of the Merged Entity.
 
(h) Enforcement. Executive acknowledges that any breach of the foregoing
covenants and restrictions in this Section, would cause irreparable injury to
the Company for which there is no adequate remedy at law. In addition to all of
the rights and remedies as to which the Company may be entitled, the Company
shall also be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction which would prevent Executive from violating
or attempting to violate any such provisions. In seeking such an order, any
requirement to post a bond or other undertaking shall be waived. In any action
brought to enforce these restrictive covenants, the Company shall be entitled to
an award of all reasonable costs and fees incurred in bringing such an action,
including reasonable attorney’s fees. In addition, the Company shall have the
right to cease making any payments or provide any benefits to Executive under
this Agreement in the event he breaches or threatens to breach any of the
provisions hereof.
 
(i) Blue Pencil. If, at any time, the provisions of this Section 8 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other tribunal having
jurisdiction over the matter and Executive and the Company agree that this
Agreement, as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
 
 
8

--------------------------------------------------------------------------------

 
 
9. Executive’s Representations. Executive hereby represents and warrants to the
Company that: (i) his execution and performance of duties under this Agreement
does not and shall not conflict with, breach, violate or cause a default under
any contract, agreement, arrangement, understanding, order, judgment or decree
as to which Executive is a party or by which he is bound; (ii) With the
exception of the previously disclosed non-disclosure agreement between the
Executive and World Avenue LLC, Executive is not a party to or bound by any
employment agreement, non-compete agreement, confidentiality agreement or any
similar agreement or arrangement with any other person or entity which effects
or impacts his ability to be employed by the Company pursuant to the terms of
this Agreement; and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall constitute a valid and binding obligation of
Executive, enforceable in accordance with its terms. In addition, Executive
acknowledges that the Company has relied on such representations and warranties
in employing Executive, that he has not entered into, and will not enter into,
any agreement, either oral or written, in conflict with this Agreement. If it is
determined that Executive is in breach or has breached any of the
representations set forth herein, the Company shall have the right to
immediately terminate the Executive’s employment with the company and that such
termination shall be deemed a termination with Cause. Provided that Executive
has not breach any of the representations or other terms of this Agreement, the
Company agrees to provide legal counsel at its cost to defend Executive should
the Executive’s former employer take legal action against Executive, except in
the case of Executive’s fraud or misrepresentation. Executive hereby
acknowledges and represents that he has consulted with independent legal counsel
regarding his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein.
 
10. Successors. The rights and benefits of Executive hereunder shall not be
assignable, whether by voluntary or involuntary assignment or transfer by
Executive. This Agreement shall be binding upon, and inure to the benefit of,
the successors and assigns of the Company, and the heirs, executors and
administrators of the Executive, and shall be assignable by the Company to any
entity acquiring substantially all of the assets of the Company, whether by
merger, consolidation, sale of assets or similar transactions.
 
 
9

--------------------------------------------------------------------------------

 
 
11. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally, (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, or (iv) by facsimile transmission followed by delivery by first class
mail or by overnight courier, in the manner provided for in this Section, and
properly addressed as follows:
 
If to the Company, to:
Michael Brauser
Marlin Capital Partners
595 S. Federal Highway, Suite 600
Boca Raton, Florida 33432
   
If to Executive to:
Harvey J. Kesner or Kenneth J. Rubinstein
Haynes and Boone, LLP
153 East 53rd Street, Suite 4900
New York, New York 10022
Fax: 212-918-8989
   
If to Executive to:
Michael Mathews
One Las Olas Circle, # 611
Ft. Lauderdale, Florida 33316
   
With a copy to:
Alfred G. Feliu, Esq.
Vandenberg & Feliu, LLP
110 E. 42nd Street, Suite 1502
New York, New York 10804
Fax: 212-763-6810



or to such other address as the Company or Executive may later indicate in
writing.
 
12. Governing Law and Dispute Resolution. This Agreement is governed by, and is
to be construed and enforced in accordance with, the laws of the State of New
York, without regard to principles of conflicts of laws. If, under such law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation or ordinance, such portion shall be deemed
to be modified or altered to conform thereto or, if that is not possible, to be
omitted from this Agreement, and the invalidity of any such portion shall not
affect the force, effect and validity of the remaining portion hereof. Each
party expressly agrees, consents and submits to the personal jurisdiction and
venue of the American Arbitration Association (“AAA”) in New York County, New
York for adjudication of any and all disputes arising from or related to this
Agreement. Such arbitration shall be conducted in a confidential manner and
shall be identified to the AAA as a confidential proceeding. Each party waives
any and all rights, under law or in equity, to object or contest the
jurisdiction and venue of said tribunal.
 
13. Amendment. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
14. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
any and all prior agreements, promises, covenants, arrangements, understandings,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto. Any prior agreement by
the parties hereto with respect to the subject matter of this Agreement is
hereby terminated and canceled as of the date hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
15. Severability. The covenants of this Agreement shall be construed as
covenants independent of one another and as obligations distinct from any other
agreement between the parties. Should any provision herein be held to be void or
unenforceable, the remaining provisions shall remain in full force and effect,
to be read and construed as if the void or unenforceable provisions were
originally deleted.
 
16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the parties hereby enter into this Agreement and affix their
signatures as of the date first above written.
 
CUSTOMER ACQUISITION NETWORK, INC.
 
By:  

--------------------------------------------------------------------------------

Michael Brauser, President
 
 

--------------------------------------------------------------------------------

Michael Mathews
 
 
12

--------------------------------------------------------------------------------

 